t c memo united_states tax_court estate of barkat a khan deceased mohammed aslam khan commissioner of internal revenue respondent executor petitioner v docket no filed date john l burghardt for petitioner robert e cudlip for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax after concessions by petitioner the sole issue for decision is whether decedent petitioner has stipulated that it is not entitled to a marital_deduction of dollar_figure or additional schedule j expenses of continued barkat a khan was a resident_of_the_united_states at the time of his death if decedent was a resident_of_the_united_states at the time of his death petitioner is subject_to the federal estate_tax imposed on the estates of u s residents under section and is entitled to the unified estate and gift_tax_credit of dollar_figure allowed under sec_2010 if decedent was a nonresident at the time of his death petitioner is subject_to the federal estate_tax imposed on the estates of noncitizen nonresidents under sec_2101 and is entitled to a unified_credit of dollar_figure under sec_2102 findings_of_fact some of the facts have been stipulated and they are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference decedent barkat a khan died in pakistan on date decedent's son mohammed aslam khan aslam is the executor of decedent's_estate and resided in butte city california when the petition was filed in this case decedent was born in india in in the area of india in which decedent lived became part of the newly formed continued dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure pakistan at that time decedent became a citizen of pakistan and was a citizen of pakistan at the time of his death in decedent's father namat khan namat left india and immigrated to the united_states decedent and his mother however remained in india decedent farmed a 15-acre parcel of land in india in decedent married hussain bibi khan in india they had four children including two sons aslam and ashiq ali khan ashiq and two daughters ahmed bibi and sarwaree bibi all four children were born in india or pakistan during his lifetime decedent spoke only punjabi he did not speak english and could not read or write any language when decedent's father namat immigrated to the united_states in he joined his brother babu khan babu in butte city california babu had immigrated to the united_states in soon after namat immigrated to the united_states two more of his brothers adalat khan adalat and munshi khan munshi also came to the united_states namat and his three brothers established a farming and real_estate business in glenn county california in namat formed another farming partnership fazal- namat ranch partnership near butte city california with fazal mohamed fazal fazal was unrelated to namat and had immigrated from india to the united_states in two of namat's brothers adalat and munshi died before they were not survived by any descendants and following their deaths namat and babu controlled the family business namat died in november of while visiting his wife and family in pakistan namat's estate primarily consisted of his 50-percent interest in the fazal-namat ranch partnership plus interests in residential rental apartments and commercial properties located in chico and cridley california namat left three-fourths of his estate to decedent and one-eighth to each of decedent's cousins chrag mohamed khan chrag and mohammed ali khan mohammed ali although the fazal-namat ranch partnership technically terminated upon namat's death fazal as the surviving partner continued to manage the business of the ranch with court approval for a period of years in shortly after namat's death decedent's son aslam came to the united_states aslam attended high school and college he joined babu in running the family business and worked part time for the fazal-namat ranch in aslam married sarwaree begum who also had immigrated to the united_states from india aslam and sarwaree have three daughters in july of babu died leaving no descendants during babu's lifetime he had given interests in properties in california to decedent's sons aslam and ashiq those interests included real_property interests in chico california and stock in yuba plaza inc a corporation formed to develop a regional shopping center at the time of his death babu's estate consisted of farmland and a rental dwelling in imperial county and his remaining stock in yuba plaza inc in his will babu left one-half of his estate to decedent's son aslam and one-sixth each to chrag mohammed ali and hushmat bebe all of whom were citizens of pakistan aslam was the executor of babu's estate aslam was the only family_member in the united_states and continued to operate the family business in partnership with an unrelated individual in aslam received a bachelor's degree in agriculture from chico state university and became a full-time trainee under fazal the relationship between aslam and fazal eventually deteriorated aslam stopped working with fazal and enrolled at chico state university to study for a master's degree in agriculture in april of decedent came to the united_states for the first time on a temporary visitor visa at that time decedent wa sec_61 years of age decedent's wife son ashiq and two daughters remained in pakistan decedent lived with his son aslam and aslam's family while in the united_states late in aslam developed severe health problems and he lost most of his eyesight although decedent's temporary visa allowed him to stay in the united_states for only months decedent obtained extensions that permitted him to stay in the united_states until march of fazal died on date while decedent was in the united_states fazal left his interest in the fazal-namat ranch partnership to his wife and five nephews decedent sought and was granted an extension of his visa into in order to resolve problems with the dissolution of the fazal-namat ranch partnership the dissolution of the partnership required partitioning of the partnership property the partnership farmed approximately big_number acres of irrigated rice land some of which were leased the property included valuable leases land machinery equipment a storage dryer complex and the headquarters the division of the land required creating easements for roads drainage irrigation and airstrips land used for growing rice must be leveled periodically at a cost of approximately dollar_figure per acre as a result the acreage that had been most recently leveled was more desirable than the rest in july of aslam obtained a permanent resident visa decedent requested an extension of his visa beyond april of his request was denied and he returned to pakistan on date on date decedent's son ashiq visited the united_states on a temporary visa in october of ashiq applied to have his status changed to that of a nonimmigrant continued after decedent returned to pakistan he attempted to obtain a permanent resident visa robert kutz kutz who has been the khan family's attorney since wrote a letter dated date to the u s consul general in lahore pakistan with respect to the anticipated applications for permanent residency visa to the united_states of decedent and his wife hussain bibi the stated purpose of the letter was to advise the consul general that decedent owned a substantial amount of property in california and was capable of financially supporting himself and his wife in the united_states the immigration and naturalization service however informed decedent that he would not be granted a permanent resident visa until his son aslam became a u s citizen on date the fazal-namat ranch partnership was formally dissolved although the partnership was formally dissolved not all of the property division was made at that time on date decedent aslam ashiq and decedent's cousins chrag and mohammed ali formed a partnership called continued student it does not appear from the record that the change in status was granted one of fazal's nephews died shortly before the agreement on the division of the partnership property had been reached leaving a widow and seven minor children as a result of the nephew's death the division_of_partnership property had to be approved by the guardianship court namat aslam khan farms they placed the assets distributed to them from the fazal-namat ranch partnership in the new partnership in order to keep the farm operating although they formed the new partnership they immediately began discussing partitioning the land and machinery because chrag and mohammed ali wanted their own separate farms at the time decedent ashiq chrag and mohammed ali were in pakistan aslam managed the partnership's big_number acre rice farming operation because he was the only partner then residing in the united_states fred lucchesi lucchesi is a public accountant lucchesi prepared the tax returns for the fazal-namat ranch partnership the namat-aslam ranch partnership and the partners of those partnerships until when he sold his practice to harrison- dailey accountancy corp harrison-dailey because of aslam's poor health aslam requested that lucchesi continue to do the bookkeeping and compile all tax information to be provided to harrison-daily john woodmansee woodmansee is a certified_public_accountant associated with harrison-daily who began preparing tax returns for the khan family in although woodmansee prepared decedent's tax returns woodmansee never met decedent and met with aslam only on four or five occasions lucchesi provided woodmansee with the information necessary to prepare decedent's tax returns woodmansee did not review the returns with decedent or any other member of the khan family after the returns were completed lucchesi would pick up the returns and take them to aslam aslam was not able to read the returns because of his poor eyesight lucchesi did not review the returns in detail with decedent or aslam lucchesi merely told aslam where to sign the returns and whether there was any_tax owed or a refund due aslam signed decedent's returns pursuant to a power_of_attorney lucchesi then placed the signed returns in envelopes and mailed them for taxable years before and including aslam filed form sec_1040nr u s nonresident_alien income_tax returns for decedent in june of aslam became a naturalized u s citizen after obtaining his u s citizenship aslam planned to have his entire family come to the united_states in march of aslam went to pakistan and met with decedent and the other pakistani partners in an attempt to resolve differences among the partners in july of the u s department of agriculture began requiring recipients of rice program subsidies to have social_security numbers although aslam had a social_security_number decedent mohammed ali and chrag had only temporary tax identification numbers on date decedent executed a general power_of_attorney naming aslam as his attorney-in-fact in decedent and ashiq applied for immigrant visas ashiq's priority date was date by letter dated date the american vice consul in lahore pakistan informed ashiq although this office had received satisfactory evidence establishing your entitlement to immigrant classification a waiting_period of an indeterminate length of time must be anticipated before further consideration can be given to your application this is necessary because there are more applicants for visas than there are immigrant visa numbers available under the numerical limitations prescribed by law at the present time visa numbers in your category are available only for persons who have a priority date earlier than date on date decedent applied for and was issued an immigrant visa and alien registration based on his status as the parent of a u s citizen on the application decedent indicated that his wife and children would not be accompanying or following him but that he intended to stay in the united_states permanently on date decedent entered the united_states on a permanent resident visa decedent was issued an alien registration receipt card green card that identified him as a resident_alien entitled to reside permanently and work in the united_states decedent's wife his two daughters and his son ashiq remained in pakistan ashiq was finally granted permanent immigration visas for his family in after waiting years while in the united_states decedent resided with aslam and his family aslam lived in a house owned by the family_partnership he added a bedroom and bath to the house for decedent's use decedent obtained a social_security_number decedent did not obtain a library card or join any social organizations such as the american association of retired persons he was often visited by friends and associates who had come to the united_states from pakistan for purposes of filing decedent's tax_return lucchesi advised woodmansee that decedent had come to the united_states during to live woodmansee prepared a form_1040 marked dual status for decedent for the taxable_year because decedent resided in pakistan for part of the year and in the united_states for the remainder of the year aslam filed the form_1040 for decedent for the taxable_year decedent and aslam frequently met with kutz to discuss the division of the remaining assets of the fazal-namat ranch although decedent understood a little english he did not read write or speak english aslam served as a translator for decedent in decedent thought he had reached an oral agreement with chrag and mohammed ali for the division of the partnership property during that year aslam became ill and was hospitalized for about a month aslam was not able to travel to pakistan because of his poor health on date decedent traveled to pakistan to visit his family and to formalize the agreement with chrag and mohammed ali for the division of the partnership property before leaving for pakistan decedent applied for a permit to reenter the united_states a reentry permit shows that the person to whom the permit is issued is returning to the united_states from a temporary visit abroad and relieves the person from the necessity of securing a visa from an american consul before returning to the united_states on date the sacramento office of the immigration and naturalization service issued decedent a permit to reenter the united_states without a visa reentry permit the reentry permit was valid for multiple entries and had an expiration date of date the following important information concerning the effect of claiming nonresident_alien status for federal_income_tax purposes is provided on the last page page of the reentry permit an alien who has actually established residence in the united_states after having been admitted as an immigrant or after having adjusted status to that of an immigrant and who is considering the filing of a nonresident_alien tax_return or the non-filing of a tax_return on the ground that he is a nonresident_alien should consider carefully the consequences under the immigration and naturalization laws if he does so if an alien takes such action he may be regarded as having abandoned his residence in the united_states and as having lost his immigrant status under the immigration and naturalization laws as a consequence he may be ineligible for a visa or other document for which lawful permanent resident aliens are eligible he may be inadmissible to the united_states if he seeks admission as a returning resident and he may become ineligible for naturalization on the basis of his original entry or adjustment as an immigrant the reentry permit was mailed to decedent's california address aslam read the reentry permit to determine the expiration date and then mailed the permit to decedent in pakistan aslam did not read the important information on the last page of the permit aslam's wife sarwaree and his eldest daughter robeena accompanied decedent on his trip to pakistan sarwaree and robeena purchased round-trip tickets and after a 5-week visit returned to the united_states decedent did not purchase a round-trip ticket because he did not know how long it would take to finalize the partnership_agreement decedent's wife lived with ashiq and his family in pakistan when decedent returned to pakistan he stayed with ashiq when preparing decedent's_return for lucchesi informed woodmansee that decedent had left the united_states permanently on date on the basis of that information woodmansee prepared a form 1040nr for decedent for the ashiq owned two houses one located in the city and one in the village the house in the village was previously owned by decedent on decedent's 15-acre farm the record does not indicate exactly when decedent transferred ownership of the house to his son but it is clear that ashiq owned the house when decedent returned to pakistan in taxable_year on the return woodmansee indicated that decedent had left the united_states permanently on date decedent's form 1040nr was filed with the internal_revenue_service at the philadelphia service_center on date in pakistan decedent found it difficult to work out the agreement with chrag during decedent again thought he had reached an agreement kutz drafted an agreement and sent it to pakistan again chrag refused to sign the agreement while decedent was in pakistan his health began to fail he was hospitalized in pakistan from october through date decedent's reentry permit expired date following his hospitalization he was very weak and his health continued to deteriorate he was hospitalized again from february through date and december through date aslam visited his father in pakistan in at that time decedent was not able to walk and often needed assistance with bathing and eating decedent wanted to return to the united_states at that time but his health would not permit him to make the long trip a final written_agreement was not reached until march of woodmansee prepared decedent's income_tax returns on form sec_1040nr for taxable years through lucchesi took the returns to aslam and mailed them after aslam signed the returns decedent died in pakistan on date in his will decedent bequeathed dollar_figure to his wife and dollar_figure to each of his daughters he bequeathed dollar_figure in trust for the benefit of the poor of pakistan decedent left the remainder of his estate valued at dollar_figure on the estate_tax_return to be divided equally between his sons aslam and ashiq kutz assisted aslam with the probate of decedent's_estate in order to prepare an inventory and evaluation of the assets kutz requested a copy of decedent's last income_tax return kutz noticed that a nonresident return had been filed since he understood that decedent was a resident he thought the wrong return had been filed he called woodmansee to question the filing of the nonresident return kutz followed up the phone call with a letter to woodmansee after researching the income_tax rules pertaining to the filing of returns by resident aliens on or about date an amended form 1040x for each of the taxable years through was filed with the internal_revenue_service at the philadelphia service_center on decedent's form sec_1040nr for taxable years through were filed with the internal_revenue_service at the philadelphia service_center the basis of decedent's status as a resident_alien during those years on the form_706 united_states estate_tax_return petitioner indicated that decedent's domicile at the time of death was butte city california and that decedent established the domicile in most of decedent's business and property interests were located in the united_states at the time of decedent's death those interests were valued at approximately dollar_figure decedent also maintained bank accounts in the united statesdollar_figure at the time of his death the value of the deposits in his bank accounts was over dollar_figure the only property decedent owned in pakistan was the 15-acre farm valued at dollar_figure at the time of his death in computing the federal estate_tax petitioner claimed a unified_credit of dollar_figure respondent determined that decedent was not a resident_of_the_united_states on the date of his death and limited petitioner's unified_credit to dollar_figure opinion sec_2001 imposes a transfer_tax on the taxable_estate determined under sec_2053 of every decedent who is a citizen or resident_of_the_united_states sec_2010 permits a credit of dollar_figure against the estate_tax imposed by section decedent maintained a bank account in the united_states as early as by contrast sec_2101 imposes a transfer_tax on the taxable_estate determined under sec_2106 of every decedent who is not a citizen and not a resident_of_the_united_states sec_2102 generally permits a credit of dollar_figure against the estate_tax imposed by sec_2101 decedent was a citizen of pakistan at the time of his death therefore since decedent was not a citizen_of_the_united_states the proper computation of the estate_tax liability depends upon whether decedent was a resident_of_the_united_states at the time of his death within the meaning of the estate_tax provisions of the internal_revenue_code for purposes of the estate_tax a resident is an individual who at the time of his death had his domicile in the united_states sec_20_0-1 estate_tax regs a nonresident is an individual who at the time of his death had his domicile outside the united_states sec_20_0-1 estate_tax regs the term residence or domicile as contemplated by the federal estate_tax statutes has never been construed or defined by an all-inclusive or all-exclusive definition in fact it seems that such a definition is impossible every case possesses peculiarities different from any other case and the issue must be decided in the light of the facts peculiar to each case 21_bta_197 under ordinary circumstances the place of birth is one's first domicile id there is no question about decedent's having been domiciled in pakistan before his coming to the united_states in on a temporary visitor visa we start with the fundamental principle that a domicile once acquired is presumed to continue until it is shown to have been changed mitchell v united_states u s wall 17_tc_1149 if there is doubt the presumption is that the domicile has not been changed 30_bta_478 sec_20_0-1 estate_tax regs provides in part a person acquires a domicile in a place by living there for even a brief period of time with no definite present intention of later removing therefrom residence without the requisite intention to remain indefinitely will not suffice to constitute domicile nor will intention to change domicile effect such a change unless accompanied by actual removal thus for decedent to have established a new domicile in the united_states two things are indispensable decedent must have lived in the united_states and he must have intended to remain here indefinitely both elements must be present and one without the other is insufficient to establish a new domicile mitchell v united_states supra forni v commissioner 22_tc_975 estate of nienhuys v commissioner supra sec b estate_tax regs decedent lived in the united_states from april of until february of and from january of until december of we must examine the facts to determine whether during either of those periods decedent intended to remain indefinitely as the supreme court stated in 232_us_619 the essential fact that raises a change_of abode to a change_of domicil is the absence of any intention to live elsewhere or 'the absence of any present intention of not residing permanently or indefinitely in' the new abode citations omitted after careful consideration of the entire record we conclude that when decedent came to the united_states in he intended to reside here permanently decedent first came to the united_states in on a temporary visitor visa and he obtained extensions that allowed him to stay in the united_states for almost years he began seeking a permanent resident visa at least as early as but was informed that he would not be granted a permanent visa until his son aslam became a naturalized citizen_of_the_united_states in after aslam obtained his citizenship decedent applied for and obtained a permanent resident visa he entered the united_states on that permanent visa on date and immediately obtained a green card and a social_security_number most of decedent's business and property interests were located in the united_states as early as decedent maintained a bank account in the united_states he owned substantial farming and business interests located in california that he had inherited from his father in decedent gave his house in pakistan to his son ashiq and the only property decedent owned in pakistan was the 15-acre farm decedent's family had a long history of immigrating to the united_states when decedent was a young child his father and three uncles immigrated to the united_states and established extensive farming and real_estate operations decedent's eldest son aslam came to the united_states in was granted a permanent resident visa in and acquired his u s citizenship in decedent's second son ashiq also wanted to immigrate to the united_states he applied for a permanent resident visa in after aslam obtained his citizenship but was not able to obtain an immigrant visa at that time because of the limitation on the number of immigration visas available as prescribed by law he finally was granted permanent immigration visas for his family in after waiting years we do not think that decedent's failure to obtain a library card or driver's license after immigrating to the united_states indicates that he did not intend to permanently reside in this country considering he could not read or write english or any other language nor would we expect an individual who did not speak english to join social organizations such as the american association of retired persons additionally we do not think the fact that decedent's wife remained in pakistan shows that decedent did not intend to reside permanently in the united_states from the time decedent wa sec_2 years old until his parents' deaths his mother resided in pakistan while his father resided in the united_states on the basis of the record we conclude that decedent lived in the united_states in and at that time decedent intended to remain in the united_states permanently therefore decedent became domiciled in the united_states in the fundamental principle that a domicile once acquired is presumed to continue until it is shown to have been changed now applies to decedent's domicile in the united_states to establish that decedent reestablished domicile in pakistan it must be shown that he lived in pakistan and intended to remain there indefinitely both elements must be present and one without the other is insufficient to establish a new domicile decedent lived in pakistan from date until the time of his death living in pakistan without the requisite intent to remain there indefinitely however will not suffice to constitute domicile sec_20_0-1 estate_tax regs a person acquires a domicile in a place by living there with no definite present intention of later removing therefrom sec_20_0-1 estate_tax regs emphasis added respondent contends that the filing of form sec_1040nr for the taxable years after on decedent's behalf indicates that decedent intended to abandon his domicile in the united_states we disagree decedent's tax returns were prepared by woodmansee on the basis of information provided by lucchesi when lucchesi took the returns to aslam to be signed he did not read or explain the returns to aslam because of aslam's poor eyesight he did not read the returns himself aslam signed the returns under a power_of_attorney and decedent never saw the returns we do not think that the filing of the form sec_1040nr on decedent's behalf under these circumstances establishes that decedent intended to abandon his domicile in the united_states furthermore the term resident has different meanings in different settings under differing statutes forni v commissioner t c pincite an individual's classification as a resident_of_the_united_states for purposes of the federal estate_tax is dependent upon his being domiciled in the united_states whereas an individual's classification as a resident for purposes of the federal_income_tax is determined by the standards set forth in sec_7701dollar_figure since an individual can have but sec_7701 provides that for purposes of the federal_income_tax an alien individual is a resident_of_the_united_states if he is a lawful permanent resident_of_the_united_states at any time during the calendar_year or if he meets the substantial_presence_test an individual is a lawful continued one domicile an individual may be a resident of only one country for purposes of the federal estate_tax an individual however may be a resident of more than one country for purposes of the federal_income_tax under sec_7701 68_tc_68 affd without published opinion 588_f2d_1350 4th cir since the legal standard for determining residency for estate_tax purposes differs substantially from that for determining residency for income_tax purposes we do not think the filing of the form sec_1040nr establishes that decedent did not intend to return to the united_states decedent returned to pakistan in to visit with his family and to meet with his pakistani cousins to formalize the agreement to divide the partnership property before leaving the united_states decedent applied for a reentry permit decedent's actions indicate that when he left the united_states he intended to return as soon as the agreement was finalized we think he did not purchase a round-trip ticket because he did not know exactly how long it would take to formalize the agreement with continued permanent resident_of_the_united_states at any time if a that individual has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws and b that status has not been revoked and has not been administratively or judicially determined to have been abandoned sec_7701 an individual meets the substantial_presence_test with respect to any year in which he is present in the united_states at least days during the taxable_year and a sum of days calculated pursuant to a weighted formula during the taxable_year and preceding years sec_7701 chrag and mohammed ali decedent had a definite intention of leaving pakistan and returning to the united_states a change_of abode with present intent to return to the former abode upon the contemplated happening of an event in the indefinite future such as completion of business recovery_of health termination of employment or recall by employer is not a change_of residence or domicile 44_bta_670 therefore decedent did not acquire a new domicile in pakistan when he left the united_states in december of we also do not think that the expiration of the reentry permit indicates that decedent changed his mind and abandoned his intention to return to the united_states the reentry permit expired after decedent's health began to fail and following his first hospitalization in pakistan the expiration of the reentry permit meant that decedent would have had to apply for a returning resident visa from the american consul before returning to the united_states it was not unreasonable for decedent or a family_member to wait until decedent's health improved and he was able to travel before applying for a returning resident visa a domicile is not changed even by long continued absence if there is any intention of returning even though intention be doubtful weis v commissioner b t a pincite emphasis added decedent had a definite intention of leaving pakistan and returning to the united_states most of decedent's business and property interests were located in the united_states at the time of decedent's death those interests were valued at approximately dollar_figure decedent also maintained bank accounts in the united_states at the time of his death the value of the deposits in his bank accounts was over dollar_figure by contrast the only property decedent owned in pakistan was the 15-acre farm valued at dollar_figure at the time of his death the record shows that decedent wanted to return to the united_states but his poor health prevented him from doing so no one except the individual knows or can know with absolute certainty whether in fact he chooses to abandon his domicile and adopt a new one we can only have a belief of varying degrees of certainty after considering that person's declarations conduct character temperament etc bank of new york trust co v commissioner b t a pincite on the basis of the record as a whole we conclude that decedent never abandoned his domicile in the united_states we hold therefore that decedent was a resident_of_the_united_states on the date of his death to reflect the foregoing and because of concessions by petitioner decision will be entered under rule
